Title: To Benjamin Franklin from David Hartley, 25 December 1777
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square Dec 25 1777
I thank you for your very friendly and prudent consideration of my situation in this Country with respect to correspondencies on the subject of the unfortunate differences between the Country and America. Free communications on this subject are by Law interdicted which I think to be one of the greatest misfortunes of the present times. If those who are lovers of peace and of mankind and of friendly dispositions to both Countries were allowed to communicate for accomodation, much blood and misery might be saved. A correspondence set on foot with a view of procuring relief to the unfortunate prisoners on each side and of setting a new example of benevolence in the world, to civilize even the laws of war where the case will admit is not only irreproachable but stands in the highest degree of humanity and merit. Such a proposition recommends itself to a reception with a double share of good will and alacrity not only for the humanity of the immediate object the softening the rigours of Captivity, but likewise for the farther and more enlarged view of consequences by introducing one act of communication between this country and America which shall not be a matter of exasperation. Mutual acts of generosity and benevolence may soften animosities and by disposing the respective parties to a favorable opinion of each other may contribute to bring forward some reasonable plan of accommodation. Upon these views and principles I have made application to Ld. North that the two parties shall mutually send or employ a commissary to take care of the unfortunate prisoners. I did my endeavour to recommend it to Government as a national Act of generosity and liberality to be avowed as such in preference to my private Subscription for their relief, however large or munificent, from a full conviction (whatever may be the fate of War) that Acts of national kindness and generosity alone can make any impression upon the heart of America. I am now expecting with anxiety the event of my application which I will subjoin to this as soon as I receive it. Mr. Thornton’s visit to the prisoners will be very much to your satisfaction. You will have heard of a very large private Subscription for the immediate relief of the prisoners which does much honour to the humanity of individuals. If government will consent to the proposed permanent Establishment in their favour I shall consider it as an auspicious omen.
You know that from the beginning of these unfortunate disputes I have allways kept my eye upon every possible chance of reconciliation and peace. I have wished to have had some specific propositions from America. It has been a great argument against all propositions which have been made in Parliament. How do we know that if we were content to receive such or such propositions upon your recommendation that America would accede to them? What assurances on that head can you give? This objection has weakened the effect of proposals for peace even in the minds of many people, who were well disposed and who would perhaps have Stretched a point if they could have been assured of peace in consequence. The events of War do so affect the claims and pretensions of parties that we lose every fixed point Dum loquimur fugit. We should therefore settle some point of departure. Even in the buying of an horse if all things are afloat a man does not know himself what he would give or what to offer, but if a price is fixed, the difficulty is reduced to the difference between the buyer and the Seller. A Man may say what signifies a little matter. If I stretch a point I shall have the finest horse in the Country. I know his pedigree to be good, and why should I let him go into the hands of a stranger who would neither know his value nor use him well? I can easily suppose that objections may occur to making explicitly the first propositions; so it is in all treaties, but still there may be found reasonable and impartial people to conceive something like the terms that the parties might meet upon in the nature of preliminaries. Perhaps a friend might suggest a proposition to lay a foundation in Good will even previous to preliminaries, viz. that whenever or whatever terms are finally settled it shall be understood that the two Countries shall allways be mutually naturalized, that every person born in either Country shall be considered as a natural born Subject throughout Great Britain and America as before the troubles. If preliminaries could be so far adjusted as once to settle a suspension of hostilities, there still are strong marks left of a secret lurking affection between the parties, which might smoothen the way to a full and final accomodation. If the points of Independence and of the Commercial System could be accorded between the parties as preliminaries in the Gross, I should hope that all minuter points might be easily and amicably adjusted.
It frequently happens between contending parties that meaning the same thing they lose their object from want of understanding each other. Let us try to bring the parties together. Let them have a talk together. There is no risque in the case. If they fail they are but where they were, while they keep aloof and shy. They can have no idea how the first concession on either side would open the heart of the other. If it comes to a parly common friends may easily join their hands.
There was a time when America wished nothing inconsistent with the dignity and Welfare of the state from which they derive their origin. I hope the same dispositions still continue. Some events which have recently happened give a very high Idea of their national character; The present hour is very Important. Perhaps you may have seen in the public papers that we are to expect some propositions to settle the troubles in America. Nothing is yet known with respect to these propositions. But if any idea of the dispositions of the other side could be conveyed in trust, some material good towards the great object of peace might result, if the difference (supposing any) should be thought surmountable. The Ballance must in my Opinion be very great between the Scales if peace thrown in on either side would not make the other kick the beam, more especially if fundamentals can be once settled. The Constancy of your attention to every chance of procuring peace, and of forwarding the Cause of humanity will allways ensure to so respectable a character the truest regard and affection from their friends. This comes from a sincere friend of peace and of peace makers and much yours &c.
 
Notation: David Hartley to B Franklin
